Case: 12-51208       Document: 00512407028         Page: 1     Date Filed: 10/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2013
                                     No. 12-51208
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEVER SANDER QUINTANILLA-SALGADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-466-1


Before JOLLY, DeMOSS, and ELROD, Circuit Judges.
PER CURIAM:*
       Lever Sander Quintanilla-Salgado appeals from his within-guidelines
sentence of 46 months of imprisonment and three years of supervised release
following his guilty plea conviction for illegal reentry into the United States after
deportation. He challenges the substantive reasonableness of his sentence,
arguing that his sentence is unreasonable because it is greater than necessary
to achieve the sentencing goals of 18 U.S.C. § 3553(a) and because it does not
reflect his personal history and circumstances. He also argues that his sentence

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51208      Document: 00512407028      Page: 2    Date Filed: 10/15/2013

                                   No. 12-51208

is unreasonable because the illegal reentry Guideline lacks an empirical basis
and double counts criminal history, and illegal reentry essentially is a mere
trespass offense. He concedes that his challenge to the lack of an empirical basis
for the illegal reentry Guideline is foreclosed by United States v. Mondragon-
Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
         We review sentences for substantive reasonableness, in light of the
§ 3553(a) factors, under an abuse of discretion standard. Gall v. United States,
552 U.S. 38, 49-51 (2007).       A within-guidelines sentence is entitled to a
presumption of reasonableness. See Rita v. United States, 551 U.S. 338, 347
(2007). We have rejected the argument that illegal reentry is merely a trespass
offense that is treated too harshly under U.S.S.G. § 2L1.2. See United States v.
Aguirre-Villa, 460 F.3d 681, 683 (5th Cir. 2006).             Quintanilla-Salgado’s
disagreement with the district court’s weighing of the § 3553(a) factors is
insufficient to rebut the presumption of reasonableness that attaches to a
within-guidelines sentence. See United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009). “[T]he sentencing judge is in a superior position to find facts and
judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). The fact
that we “might reasonably have concluded that a different sentence was
appropriate is insufficient to justify reversal of the district court.” Gall, 552 U.S.
at 51.
         Quintanilla-Salgado has not demonstrated that the district court abused
its discretion by sentencing him to a within-guidelines sentences of 46 months.
See id. at 51. The judgment of the district court is AFFIRMED.




                                          2